

	

		III

		109th CONGRESS

		1st Session

		S. RES. 17

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Inhofe, from the

			 Committee on Environment and Public Works, reported the following original

			 resolution; which was referred to the Committee on Rules and

			 Administration

		

		RESOLUTION

		Authorizing expenditures by the Committee

		  on Environment and Public Works.

	

	

		1.Committee on Environment and

			 Public Works

			(a)In

			 generalIn carrying out its

			 powers, duties, and functions under the Standing Rules of the Senate, in

			 accordance with its jurisdiction under rule XXV of such rules, including

			 holding hearings, reporting such hearings, and making investigations as

			 authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the

			 Senate, the Committee on Environment and Public Works is authorized from March

			 1, 2005, through September 30, 2005; October 1, 2005, through September 30,

			 2006; and October 1, 2006, through February 28, 2007, in its discretion—

				(1)to make

			 expenditures from the contingent fund of the Senate;

				(2)to employ

			 personnel; and

				(3)with the prior

			 consent of the Government department or agency concerned and the Committee on

			 Rules and Administration, to use on a reimbursable or nonreimbursable basis the

			 services of personnel of any such department or agency.

				(b)Expenses for

			 period ending September 30, 2005The expenses of the committee

			 for the period March 1, 2005, through September 30, 2005, under this resolution

			 shall not exceed $2,696,689, of which amount—

				(1)not to exceed

			 $4,667 may be expended for the procurement of the services of individual

			 consultants, or organizations thereof (as authorized by section 202(i) of the

			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and

				(2)not to exceed

			 $1,167 may be expended for the training of the professional staff of such

			 committee (under procedures specified by section 202(j) of that Act).

				(c)Expenses for

			 fiscal year 2006 periodFor the period October 1, 2005, through

			 September 30, 2006, the expenses of the committee under this resolution shall

			 not exceed $4,732,998, of which amount—

				(1)not to exceed

			 $8,000 may be expended for the procurement of the services of individual

			 consultants, or organizations thereof (as authorized by section 202(i) of the

			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and

				(2)not to exceed

			 $2,000 may be expended for the training of the professional staff of such

			 committee (under procedures specified by section 202(j) of that Act).

				(d)Expenses for

			 period ending February 28, 2007For the period October 1, 2006,

			 through February 28, 2007, expenses of the committee under this resolution

			 shall not exceed $2,014,046, of which amount—

				(1)not to exceed

			 $3,333 may be expended for the procurement of the services of individual

			 consultants, or organizations thereof (as authorized by section 202(i) of the

			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and

				(2)not to exceed

			 $833 may be expended for the training of the professional staff of such

			 committee (under procedures specified by section 202(j) of that Act).

				2.Reporting

			 legislationThe committee

			 shall report its findings, together with such recommendations for legislation

			 as it deems advisable, to the Senate at the earliest practicable date, but not

			 later than February 28, 2007.

		3.Expenses and

			 agency contributions

			(a)Expenses

				(1)In

			 generalExpenses of the

			 committee under this resolution shall be paid from the contingent fund of the

			 Senate upon vouchers approved by the chairman of the committee.

				(2)Vouchers not

			 requiredVouchers shall not

			 be required for—

					(A)the disbursement

			 of salaries of employees paid at an annual rate;

					(B)the payment of

			 telecommunications provided by the Office of the Sergeant at Arms and

			 Doorkeeper, United States Senate;

					(C)the payment of

			 stationery supplies purchased through the Keeper of the Stationery, United

			 States Senate;

					(D)payments to the

			 Postmaster, United States Senate;

					(E)the payment of

			 metered charges on copying equipment provided by the Office of the Sergeant at

			 Arms and Doorkeeper, United States Senate;

					(F)the payment of

			 Senate Recording and Photographic Services; or

					(G)the payment of

			 franked and mass mail costs by the Sergeant at Arms and Doorkeeper, United

			 States Senate.

					(b)Agency

			 contributionsThere are authorized such sums as may be necessary

			 for agency contributions related to the compensation of employees of the

			 committee from March 1, 2005, through September 30, 2005; October 1, 2005

			 through September 30, 2006; and October 1, 2006, through February 28, 2007, to

			 be paid from the appropriations account for Expenses of Inquiries and

			 Investigations of the Senate.

			

